Carter, J.
This is a companion case to Loup River Public Power District v. North Loup River Public Power and Irrigation District, ante, p. 141, 5 N. W. (2d) 240, released herewith. The Loup River Public Power District is plaintiff in each case. The Middle Loup Public Power and Irrigation District is a public corporation, similar in all respects to the North Loup River Public Power and Irrigation District. The defendant state officers are the same in both suits. Identical questions of law are raised in each case, the only difference in the two cases being in acreages and amounts involved in the appropriative rights of .the two defendant districts.
The law applicable to the one is applicable to the other. For the reasons stated in Loup River Public Power District v. North Loup River Public Power and Irrigation District, supra, the judgment of the district court is reversed and the cause remanded.
Reversed.
Paine, J., dissents.